

117 HR 3660 IH: Digital Health Pass Prevention Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3660IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Gaetz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit Federal funds from being used to implement, administer, enforce, or carry out programs with respect to digital health passes, and for other purposes.1.Short titleThis Act may be cited as the Digital Health Pass Prevention Act or DHPPA.2.FindingsThe Congress finds the following:(1)In the United States, States hold primary public health powers.(2)On April 2, 2021, Florida Governor Ron DeSantis signed an Executive order prohibiting the use of COVID–19 digital health passes in the State of Florida, citing privacy concerns and freedom as the main reasons for the prohibition.(3)On April 5, 2021, Texas Governor Greg Abbott signed an Executive order prohibiting the use of COVID–19 digital health passes, declaring that Texas agencies and political subdivisions, as well as public and private organizations that receive public funding from the State, cannot require people to prove they have received a vaccination for the virus that causes COVID–19. (4)On April 7, 2021, Idaho Governor Brad Little signed an Executive order prohibiting any State of Idaho governmental entity from requiring an individual to provide a digital health pass, or other proof of a vaccination for the virus that causes COVID–19, before such individual may receive public services or access to public facilities.(5)On April 13, 2021, Montana Governor Greg Gianforte issued an Executive order prohibiting the use of digital health passes.(6)On April 19, 2021, Arizona Governor Doug Ducey issued an Executive order to prohibit all State and local government entities from requiring individuals to prove whether they have received a vaccination for the virus that causes COVID–19 prior to receiving services or entering into certain public areas.(7)On April 25, 2021, Georgia Governor Brian Kemp issued an Executive order that prohibits the State of Georgia from requiring COVID–19 digital health passes. (8)On May 11, 2021, South Carolina Governor Henry McMaster issued a COVID–19 mandate that prohibits the use of digital health passes across the State of South Carolina and prevents schools and public entities from implementing mask requirements.(9)On May 24, 2021, Alabama Governor Kay Ivey signed a bill that prevents State entities from issuing digital health passes and prohibits businesses from requiring a digital health pass in exchange for services. (10)The Tenth Amendment to the Constitution requires that, “The powers not delegated to the United States by the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the people”. (11)The Federal Government may not bear the responsibility of administrating mandatory programs and subsequent devices as they relate to the health of citizens.(12)International Business Machines Corporation (IBM), a leading information technology company, is leading the development of digital health passes, and has developed the “Excelsior Pass” as a means for commercial enterprises to exclude individuals who do not have such pass from attending publicly accessible events.(13)As of June 1, 2021, IBM has over 350,000 employees, a market cap of $129 billion, and does not require any amount of Federal tax dollars from the fiscal year 2022 budget to assist IBM with activities related to the development of digital health passes.3.Prohibition on funding of programs with respect to digital health passes(a)In generalNotwithstanding any other provision of law, no Federal funds may be used to implement, administer, enforce, or carry out programs with respect to digital health passes.(b)Digital health pass definedThe term digital health pass means any standardized documentation for the purpose of certifying an individual’s vaccination history to a third party, excluding any documentation to the extent it is issued for the purpose of health care records.